Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 01/30/2020 and 04/05/2021 has been considered by Examiner and made of record in the application file.

3.	Claim 6 cancelled.

Claim Objections

4.	Claim 4 is objected to because of the following informalities: Claim 4 is ended with an open end. Appropriate correction is required.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-5 and 7-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites the limitation "...a size..." in lines 11 and 13; the term “a size" is previously presented in the claim line 7. It is not cleared that the limitation "a size" in lines 11 and 13 referred back to the limitation "a size” claimed previously in line 7. Clarification is required.

Claim 2 recites the limitation "...an image of the sample..." in line 3; the term “an image of the sample" is previously presented in the claim1, line 6. It is not cleared that the limitation "an image of the sample" in claim 2, line 3 referred back to the limitation “an image of the sample” claimed previously in claim 1, line 6. Clarification is required.

Claims 3-5 and 7-8 depend on claim 2. Therefore the rejection of claims 3-5 and 7-8 are rejected the same as the rejection of claim 2 set forth above.

Claim 9 recites the limitation "...a state..." in lines 2 and 5; the term “a state" is previously presented in line 1. It is not cleared that the limitation "a state" in lines 2 and 5 referred back to the limitation "a state” claimed previously in line 1. Claim 9 also recites the limitation "...a sample..." in line 5; the term “a sample" is previously presented in line 1. It is not cleared that the limitation "a sample" in line 5 referred back 

Claims 10-12 depend on claim 9. Therefore the rejection of claims 10-12 are rejected the same as the rejection of claim 9 set forth above.

Claim 13 recites the limitation "the state" in line 5; the term “state" is not previously presented in the claim. There is insufficient antecedent basis for these limitations in the claim. 

Claim 13 also recites the limitation "...a sample..." in line 5; the term “a sample" is previously presented in line 1. It is not cleared that the limitation "a sample" in line 5 referred back to the limitation "a sample” claimed previously in line 1. Claim 13 further recites the limitation "...a size..." in lines 16 and 17; the term “a size" is previously presented in the claim line 12. It is not cleared that the limitation "a size" in lines 16 and 17 referred back to the limitation "a size” claimed previously in line 12. Clarification are required.

Claims 14-15 depend on claim 13. Therefore the rejection of claims 14-15 are rejected the same as the rejection of claim 13 set forth above.

Conclusion


7.	Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649